PER CURIAM.
Third-party defendant, Edwin C. Ryder, Jr., appeals from a judgment entered in favor of third-party plaintiff, Helen J. Ryder in her action for contribution. The judgment was entered after the trial court sustained Helen Ryder’s motion for directed verdict at the close of all the evidence during a jury trial. Edwin Ryder did not file a motion for new trial. He concedes that our review is limited to plain error. Rule 84.13(c); see e.g. McMahon v. Charles Schulze, Inc., 483 S.W.2d 666, 668 (Mo.App.1972). We may, in our discretion, review for plain error. O’Brien v. Sun Life Assurance Company of Canada, 589 S.W.2d 629, 631 (Mo.App.1979). We have considered the record and the briefs and find that no manifest injustice or miscarriage of justice occurred. Rule 84.13(c).
The judgment of the trial court is affirmed. Rule 84.16(b).